Title: Circular to the Justices of the Supreme Court, 12 July 1793
From: Jefferson, Thomas
To: Justices of the Supreme Court



Sir
Philadelphia, July 12th. 1793.

The President of the United States, being desirous of asking the advice of the Judges of the Supreme Court of the United States, on certain matters of great public concern, requests your attendance at this place on Thursday the 18th. instant. It is on his particular charge that I have the honor of informing you of this. I have that of being with sentiments of great respect and esteem, Sir, Your most obedient and most humble servant

Th: Jefferson

